853 F.2d 1547
In re Jerry Irwin HOCHMAN, Debtor.UNITED STATES of America, Plaintiff-Appellee,v.Jerry Irwin HOCHMAN, Defendant-Appellant.
No. 87-8744Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Sept. 6, 1988.

Jonathan I. Sbar, Atlanta, Ga., for cross-appellant.
Myles E. Eastwood, Asst. U.S. Atty., Atlanta, Ga., for cross-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before TJOFLAT, HILL and FAY, Circuit Judges.
PER CURIAM:


1
The judgment appealed is AFFIRMED for the reasons stated by the district court in its Order of July 23, 1987, reported at 89 B.R. 250.